15 N.Y.3d 836 (2010)
BESSEMER TRUST COMPANY, N.A., Respondent,
v.
FRANCIS S. BRANIN, JR., Appellant.
Court of Appeals of New York.
Decided September 21, 2010.
*837 Concur: Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES.
Certification of a question by the United States Court of Appeals for the Second Circuit, pursuant to section 500.27 of the Rules of Practice of the Court of Appeals (22 NYCRR 500.27), accepted and the issues presented are to be considered after briefing and argument.